Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (line 5) recites limitation “the second image signal”. There is no antecedent basis for this limitation. It is not clear if it is referring to the plurality of second image signals or not.
Claims 3 (lines 2 and 3) recites limitation “the second image signal”. There is no antecedent basis for this limitation. It is not clear if it is referring to the plurality of second image signals or not.
Claims 4 (line 3) recites limitation “the second image signal”. There is no antecedent basis for this limitation. It is not clear if it is referring to the plurality of second image signals or not.
Claims 5 (line 3) recites limitation “the second image signal”. There is no antecedent basis for this limitation. It is not clear if it is referring to the plurality of second image signals or not.
Claims 4 (line 2) recites limitation “the position”. There is no antecedent basis for this limitation.
Claims 11 (line 3) recites limitation “the image pickup element”. There is no antecedent basis for this limitation. 
Claims 12 (line 11) recites limitation “the cycle”. There is no antecedent basis for this limitation.
Claims 2-11 are also rejected because they are dependent form claim 1.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 12 would be allowable because the prior art fails to teach or fairly suggest a relation degree information generation unit configured to generate relation degree information between the first image signal and the second image signal based on overlap between an exposure time period in the first image pickup unit and an imaging timing in the cycle of the second image pickup unit; a region selection unit configured to select a specific region from among the second image signals based on the relation degree information generated by the relation degree information generation unit; and an image processing unit configured to perform predetermined image processing on the first image signal based on the specific region selected 
Prior art Satou et al. (US PGPUB 20190253597) teach The camera system 10 is capable of detecting a relative direction of movement of a first object by tracking a change in the location of the first object in a multiple exposure image.  In a case where the actual size of the first object, the focal length of the optical system 50, and the exposure cycle in the multiple exposure are known, it is possible to calculate the relative  velocity, the relative acceleration, and/or the like of the first object (Paragraph 210).
This prior art fails to teach generate relation degree information between the first image signal and the second image signal based on overlap between an exposure time period in the first image pickup unit and an imaging timing in the cycle of the second image pickup unit; a region selection unit configured to select a specific region from among the second image signals based on the relation degree information generated by the relation degree information generation unit; and an image processing unit configured to perform predetermined image processing on the first image signal based on the specific region selected by the region selection unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696